RESOLUCIÓN
A la Solicitud de Reinstalación para ejercer únicamente la profesión de abogado en la jurisdicción del Estado Libre Asociado de Puerto Rico, presentada por el Sr. Hernand Cruz Mateo el 7 de febrero de 2006, se declara “con lugar”, como se pide.
Se ordena la reinstalación sólo a la abogacía del señor Cruz Mateo. Se le apercibe que debe cumplir diligentemente con todos los deberes de la profesión y que continúe tratando de corregir las deficiencias notariales pendientes y mantenga informado al Tribunal sobre el particular.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo